538 S.E.2d 451 (2000)
244 Ga. App. 657
WALTERS
v.
The STATE.
No. A00A1297.
Court of Appeals of Georgia.
June 27, 2000.
*452 Jerry W. Moncus, Rocky Face, for appellant.
Kermit N. McManus, District Attorney, Forest L. Miles, Assistant District Attorney, for appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, Bobby Walters appeals his convictions of rape and aggravated assault. Walters contends that the evidence was insufficient to support the verdict. For the reasons set forth below, we affirm.
On appeal the evidence must be viewed in a light most favorable to the verdict, and appellant no longer enjoys a presumption of innocence; moreover, on appeal this court determines evidence sufficiency, and does not weigh the evidence or determine witness credibility.
Grant v. State, 195 Ga.App. 463, 464(1), 393 S.E.2d 737 (1990). See also Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
Walters admitted that he had sex with the victim, but he testified that it was consensual sex and that he paid the victim $40. The victim testified that it was not consensual sex and that Walters attacked her and threatened her with a knife. Two other witnesses testified against Walters regarding similar transactions. Therefore, the issue for the jury was one of credibility, not one of evidence. As issues of credibility are within the exclusive province of the jury, Walters' convictions are affirmed. See Grant, supra.
Judgment affirmed.
ELDRIDGE and BARNES, JJ., concur.